          Case 1:20-cv-00908-NONE-EPG Document 36 Filed 09/10/21 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   RUSSELL S. GRANT,                             Case No. 1:20-cv-00908-NONE-EPG (PC)
11                    Plaintiff,                   ORDER DENYING PLAINTIFF’S
                                                   MOTION FOR ISSUANCE OF
12         v.                                      SUBPOENAS DUCES TECUM
13   D. RIOS,                                      (ECF No. 35)
14                   Defendant.
15
16
17          Russell Grant (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in this
18   civil rights action filed pursuant to 42 U.S.C. § 1983. This case is proceeding on Plaintiff’s
19   “claim against defendant Rios for excessive use of force in violation of the Eighth
20   Amendment….” (ECF No. 14, p. 2). All other claims were either dismissed or severed and
21   transferred to the United States District Court for the Central District of California. (Id.).
22              I.     Plaintiff’s Motion
23          On September 7, 2021, Plaintiff filed a motion for the issuance of three subpoenas
24   duces tecum. (ECF No. 35). First, Plaintiff seeks a subpoena directed to the Federal Bureau of
25   Investigation (“FBI”). According to Plaintiff, on January 7, 2020, he sent a letter of complaint
26   regarding the abuse he was being subjected to by California Department of Corrections and
27   Rehabilitation (“CDCR”) staff to the FBI. Plaintiff seeks to obtain documentation that
28   indicates whether or not the FBI received his letter of complaint. He further seeks a

                                                      1
          Case 1:20-cv-00908-NONE-EPG Document 36 Filed 09/10/21 Page 2 of 4



 1   memorandum on the FBI’s policy of investigating a prison incident once it is notified of the
 2   incident.
 3          Plaintiff argues that these documents are relevant to Plaintiff’s claim of conspiracy
 4   because Plaintiff is sure his outgoing mail was tampered with in a way that it did not make it to
 5   its destination. Once that is established, it shows that other CDCR staff conspired with
 6   Defendants to conceal the abuse Plaintiff suffered while housed at California Substance Abuse
 7   Treatment Facility.
 8          Second, Plaintiff seeks a subpoena directed to the Criminal Section/Civil Rights
 9   Division of the United States Department of Justice. According to Plaintiff, on March 11,
10   2020, he sent a letter of complaint regarding the abuse he was being subjected to by CDCR
11   staff to the Criminal Section/Civil Rights Division of the United States Department of Justice.
12   Plaintiff seeks to obtain documentation that indicates whether or not the Department of Justice
13   received his letter of complaint. He further seeks a memorandum of the Department of
14   Justice’s policy of investigating a prison incident once it is notified of the incident.
15          Plaintiff argues that these documents are relevant to Plaintiff’s claim of conspiracy
16   because Plaintiff is sure his outgoing mail was tampered with in a way that it did not make it to
17   its destination. Once that is established, it shows that other CDCR staff conspired with
18   Defendants to conceal the abuse Plaintiff suffered while housed at California Substance Abuse
19   Treatment Facility.
20          Third, Plaintiff seeks a subpoena directed to the Kern County Grand Jury. According to
21   Plaintiff, on March 11, 2020, he filed a complaint to the Kern County Grand Jury regarding the
22   abuse he was being subjected to by CDCR staff. Plaintiff seeks to obtain documentation that
23   states whether or not the Kern County Grand Jury received his complaint. He further seeks the
24   Kern County Grand Jury’s policy regarding what happens after a person files a complaint.
25          Plaintiff argues that these documents are relevant to Plaintiff’s claim of conspiracy
26   because Plaintiff is sure his outgoing mail was tampered with in a way that it did not make it to
27   its destination. Once that is established, it shows that other CDCR staff conspired with
28   Defendants to conceal the abuse Plaintiff suffered while housed at California Substance Abuse

                                                       2
           Case 1:20-cv-00908-NONE-EPG Document 36 Filed 09/10/21 Page 3 of 4



 1   Treatment Facility.
 2            II.   Legal Standards
 3          “A command in a subpoena to produce documents, electronically stored information, or
 4   tangible things requires the responding person to permit inspection, copying, testing, or
 5   sampling of the materials.” Fed. R. Civ. P. 45(a)(1)(D). “If the subpoena commands the
 6   production of documents, electronically stored information, or tangible things or the inspection
 7   of premises before trial, then before it is served on the person to whom it is directed, a notice
 8   and a copy of the subpoena must be served on each party.” Fed. R. Civ. P. 45(a)(4).
 9          Under Rule 26 of the Federal Rules of Civil Procedure, “[p]arties may obtain discovery
10   regarding any non-privileged matter that is relevant to any party’s claim or defense and
11   proportional to the needs of the case, considering the importance of the issues at stake in the
12   action, the amount in controversy, the parties’ relative access to relevant information, the
13   parties’ resources, the importance of the discovery in resolving the issues, and whether the
14   burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.
15   26(b)(1). “Information within this scope of discovery need not be admissible in evidence to be
16   discoverable.” Id.
17           III.   Analysis
18          Plaintiff’s motion will be denied. Plaintiff failed to show that any of the documents he
19   is requesting are relevant to this case or that they are likely to lead to discoverable information.
20   As to all three subpoena requests, Plaintiff argues that the documents he is requesting are
21   relevant to his conspiracy claim. However, this case is only proceeding on an excessive force
22   claim against defendant Rios. Plaintiff’s conspiracy claim against defendant Rios was
23   dismissed, and his claims based on the incidents that occurred at California Institution for Men
24   were severed and transferred to the United States District Court for the Central District of
25   California. (ECF Nos. 13 & 14). As Plaintiff is seeking documents regarding a claim that is
26   not proceeding in this case, Plaintiff’s motion for the issuance of subpoenas duces tecum will
27   be denied.
28   \\\

                                                      3
         Case 1:20-cv-00908-NONE-EPG Document 36 Filed 09/10/21 Page 4 of 4



 1         IV.    Order
 2         Based on the foregoing, IT IS ORDERED that Plaintiff’s motion for the issuance of
 3   subpoenas duces tecum is DENIED.
 4
     IT IS SO ORDERED.
 5
 6
        Dated:   September 10, 2021                       /s/
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
